Title: To Thomas Jefferson from the Board of War, 4 November 1779
From: Board of War
To: Jefferson, Thomas



War Office Wmsburg Novr. 4th. 1779

The Board of War recommend to the executive to authorize the Commanding Officer of each County to review all the men recruited in their respective Counties under the Act for recruiting Soldiers Sailors and marines and to give certificates of review to the Officer, appoint a place of rendezvous if necessary supply the recruits with rations, and to make application for money to defray the expence.
The Board farther recommended that Officers be appointed to ride the circuits for the purpose of collecting the recruits, intended either for State or Continental Service and march them to such places of rendezvous as the Governor and Council shall appoint.

jas lnnes jas. barron geo: lyne

